DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, 10, 12-14, 17 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Clare (US 20170008064).
Regarding claim 1, Clare teaches a wire shaping apparatus (Fig. 1-4) for shaping wire into springs (24) the apparatus comprising: 
a forming device (20), and 
a supply station (14) for receiving a supply of spring wire (16) and for supplying a length of wire to the forming device, 
the forming device including at least one tool (22) for shaping a portion of the wire into a spring (24) and at least one tool for cutting ([0033] cutter) the spring from the length of wire, 
wherein the forming device is arranged for movement (examiner interprets that this means that the structure is capable of being moved) as a whole relative to ([0038-0039] feed the wire to the coiler from any appropriate direction. This shows that Clare is concerned of moving the forming device relative to and independently of the supply station depending on the available space in the factory), and independently of, the supply station during operation (examiner notes that even during the operation there is nothing that prevents from the two devices from moving relative to each other) of the apparatus for placement of the shaped and cut spring in a desired position (where 20 is located) where the cut spring can be used.  
Regarding claim 3, Clare teaches the wire shaping apparatus according to claim 1, wherein the supply station is located remotely (see Fig. 2-3 & [0038-0039]: they are located remotely) from the forming device.  
Regarding claim 4, Clare teaches the wire shaping apparatus according to claim 1, wherein the wire shaping apparatus includes feed apparatus (see Fig. 1: in this embodiment the supply station S includes a feed apparatus A) comprising at least one pair of rollers (see Fig. 1: A consists at least a pair of rollers).  
Regarding claim 9, Clare teaches the wire shaping apparatus according to claim 1, wherein the supply station is configured to supply pre-straightened (see abstract: “pre-straightening the wire before storing it in loops inside the cylindrical drum 34), drum- coiled wire (drum coiled 34 Fig. 4-5) to the forming device.  
Regarding claim 10, Clare teaches the wire shaping apparatus according to claim 1, wherein the supply station comprises a container (34), in which the wire is retained in a multitude of loops ([0035] multitude of loops) of substantially the same diameter (wire bounded by the inner circumferential wall of the container 34 would have similar diameter) around a cylindrical inside surface of the container.  
Regarding claim 12, Clare teaches the wire shaping apparatus according to claim 11, wherein the apparatus comprises one or more ancillary tools ([0033] cutter) arranged in use to move with the forming device.  
Regarding claim 13, Clare teaches the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools ([0033] cutter. Examiner notes that cutter is part of the forming device since the cutter have to cut the wire when and where the spring is formed) are arranged as part of the forming device.  
Regarding claim 14, Clare teaches the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools (a cutter) include one or more of: a cutter, router, drill, cropper, trimmer, laser.  
Regarding claim 17, Clare teaches the wire shaping apparatus according to claim 1, wherein the forming device is moveable in two, or three, dimensions ([0038-0039] any appropriate direction).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064) in view of Munster (US 20020139159).
Regarding claim 7, Clare teaches the wire shaping apparatus according to claim 1, wherein the wire is arranged to be supplied to the forming device (w is fed to the forming device R from the feeding device).
Clare fails to disclose the wire is arranged to be supplied to the forming device via a spring material conduit in the form of a sheath or sleeve.  
Munster teaches a wire feed device (Fig. 1: 1) comprising a wire bending head (10), a wire feeding unit (20), a flexible stabilizing hose (35) that connects them, and a wire that passes through the hose as shown in Fig. 1 of Munster.
Since both references are concerned with feeding a wire from a feeding unit to a wire bending unit that is apart from the feeding unit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a flexible stabilizing hose i.e. spring material conduit between the wire bending unit and the feeding unit so that wire can pass through the hose as taught by Munster in order to provide protection to the wire so that the wire doesn’t get damaged or contaminated.
Claim 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064) in view of Kalkau (US 20110239718).
Regarding claim 11, Clare teaches the wire shaping apparatus according to claim 1, wherein the forming device further comprises the one or more additional tools (20 are rollers that fix the wire to a place so that the forming tool 22 can form) including one or more of: a pitch controlling tool, a heating tool and a fixing tool (20).  
In addition, Kalkau teaches a wire shaping apparatus (Fig. 1: 100) comprising one or more tools (112, 130, 140, 150, 122, 124…) including a pitch controlling tool (130) which are controlled remotely [0051] by a control apparatus (170, 180). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the forming device of Clare with well-known tools in the art of spring forming i.e. pitch controlling tool and the control apparatus in order to control and to change the pitch of the spring. 
Regarding claim 15, modified Clare teaches the wire shaping apparatus according to claim 11, wherein operation of the one or more tools of the forming device is controlled remotely by a control apparatus (170, 180, Kalkau).  
Regarding claim 16, modified Clare teaches the wire shaping apparatus according to claim 15, wherein the control apparatus is configured to communicate with the one or more tools of the forming device by cable (examiner notes that black line connecting 170 -180 – and the forming device is the cable, Kalkau).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064).
Regarding claim 18, Clare teaches the wire shaping apparatus according to claim 17.
Although Clare is concerned with moving the forming device as a whole relative to the coiler and placing the shaped and cut spring in a desired position where the cut spring can be used, Clare is silent to a specific structure i.e. a means for moving the forming device that effects the movement of the forming device as a whole relative to and independently of, the supply station so as to place the shaped and cut spring in a desired position where the cut spring can be used.  
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide and utilize a means for moving the forming device such as a forklift or a robot arm or other moving mechanisms instead of manually moving the forming device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Applicant in pg. 6 of the Remarks states that Clare does not suggest that the forming device is movable with respect to the supply station during operation.
Examiner respectfully disagrees. It is noted that the forming device and the supply station is capable of moving with respect to each other during operation. The claim recites “wherein the forming device is arranged for movement as a whole relative to, and independently of, the supply chain during operation of the apparatus…”. Based on broadest reasonable interpretation, hereinafter, BRI, examiner notes that two separate devices that is structured to be moved with respect to each other in any situation i.e. during operation would read on the claim limitation. Also, even if a manufacturing issue occurs from the movement of the two device, it means that it is possible (structurally) to move the two devices relative to each other during operation. Also, the limitation “operation” in BRI can include a short stoppage between manufacturing. Examiner suggests positively reciting the structures that would overcome the prior art rather than the capabilities of the known structures.
Applicant in pg. 6 also argues that because of the operation of Clare sees the supply station and forming device in an essentially fixed positional relationship and the springs must be transported to where they are used via a spring transfer apparatus (26), it is contrast to the claimed apparatus. 
Examiner respectfully disagrees. Similar to the response to argument above, examiner notes that the claimed apparatus only requires the forming device to be arranged for movement. Examiner notes that the success in manufacturing is a separate matter from being able to move the devices from each other. Also, applicant assumes that spring transfer apparatus is stationary however, that is an improper assumption. The spring transfer apparatus could be attached to the forming device or it could move separately. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753